This case also is a companion case of San Lorenzo Title 
Improvement Company v. City Mortgage Company, opinion delivered today (ante, p. 25). Also, it is a companion case to San Lorenzo Title  Improvement Company v. Allie D. Clardy et al., opinion delivered today (ante, p. 31).
This case also involves the title to lots of land situated on San Lorenzo Banco No. 302. The difference between this case and the two mentioned above is that in this case the District Court overruled the general demurrer of defendants in error and the case was tried on facts. A verdict was rendered for defendants in error, and judgment was entered accordingly. Honorable P. R. Price, Judge of the Forty-first Judicial District, tried the three cases, and the Court of Civil Appeals likewise affirmed the judgment for defendants in error in this case. (48 S.W.2d 329.)
These three cases have had most thorough judicial consideration *Page 34 
by the District Court and the Court of Civil Appeals.
After careful and painstaking study of the record and the law in this case, as in the other two, we affirm the judgments of the District Court and the Court of Civil Appeals for the reasons stated in our opinion in the City Mortgage Company Case, supra, and the able opinions of the Court of Civil Appeals in the three cases.